       Case 1:18-cv-00401-KG-SCY Document 80 Filed 05/08/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

       Plaintiff,

vs.                                                   Civ. No. 18-401 KG/SCY

THE CITY OF FARMINGTON,
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, AND
BRIAN JOHNSTON, in his individual capacity,

       Defendants.

                                  FINAL SUMMARY JUDGMENT

       Having granted Defendants’ Motion for Summary Judgment as to All FLSA and FMLA

Counts of Plaintiff’s Complaint (Doc. 49) by entering a Memorandum Opinion and Order

contemporaneously with this Final Summary Judgment,

       IT IS ORDERED that

       1. summary judgment is entered in favor of Defendants as to Counts II and VI of

Plaintiff’s Complaint (Doc. 1);

       2. Counts II and VI are dismissed with prejudice; and

       3. this lawsuit is now terminated in its entirety.




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
